Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-16 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 7, 9, 12 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
D. Claims 3 and 7
The structure required for the following phrase is not clear: “a cell suspension or a solution for analysis is introducible into the flow path formed between the reaction microchambers and the cell capturing microchambers.”  As explained above, the meaning of “reaction microchambers face the corresponding cell capturing microchambers” is unclear, such that “a flow path is formed between the reaction microchambers and the cell capturing microchambers” is also unclear.  Specifically, it is 
E. Claims 5, 9, 12 and 14
A single claim which claims both an apparatus/device and the method steps of using the apparatus is indefinite.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) (A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph);  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384 (Fed. Cir. 2005) (“The Board of Patent Appeals and Interferences [] of the PTO, however, has made it clear that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph.”) (citing Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990)); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.).

Response to Arguments
The Office is not persuaded of error by arguments in the Reply 07/20/2020 because 
it is not clear how a flow path is structured such that “a cell suspension or a solution for analysis is introducible,” and distinguishable from prior art.  The specification fails to provide specific guidance how to create a flow path specific for introducing a cell suspension or solution.  For example, the size of the flow path, the length of the flow path; or shape, location (e.g. distance between microchambers), etc.  Instead, the specification provide generalized drawings that state the same as the instant claims.  Thus, the metes and bounds of the structure required of the flow path for “introducing a cell suspension or a solution” are unclear.

Applicants fail to provide structural features of the claimed device that are configured in such a way to allow this function.  Instead, Applicants point to exemplary “flow velocities and flow lines.”  Examples are not definitions; nor do flow velocity and flow lines demonstrate structural features of the claimed device.
	As to claims 5, 9, 12 and 14, these rejections are also maintained because Applicants fail to point to any specific configurations or parameters of the claimed device structures to achieve the claimed functions.

New Grounds of Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WO2012020711A1, English translation attached.
The claims do not require any specific structural features of the claimed “cell capturing microchamber array“ with “capturing microchambers,” or the “reaction microchamber array” with “reaction microchambers”; rather, only intended uses as capturing cells and performing reactions.  Thus, any prior art that teaches two arrays with microchambers, one of which includes generic “electrodes and photoresists,” will anticipate the claimed device.
Claims 2-3, 5, 7, 9, 12 and 14 are at best intended uses of the device that fail to distinguish the structural features of the device over prior art.  Thus, the rejection below includes these claims to the extent the claimed device can be used to performed the claimed techniques.
As to claims 1-16, WO2012020711A1 teaches two arrays that form channels between each other, one of the arrays comprising electrodes and photoresists (Abstract and Figs. 1-3 & 5-8).  As to method claims 6, 10, 13, 15 and 16, the arrays are used to capture cells using by dielectrophoresis (DEP) and sealing before analyzing (pgs. 2-6), .

Claims 1-5, 7-9, 11-12 and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WO 2014/144822 A2.
The claims do not require any specific structural features of the claimed “cell capturing microchamber array“ with “capturing microchambers,” or the “reaction microchamber array” with “reaction microchambers”; rather, only intended uses as capturing cells and performing reactions.  Thus, any prior art that teaches two arrays with microchambers, one of which includes generic “electrodes and photoresists,” will anticipate the claimed device.
Claims 2-3, 5, 7, 9, 12 and 14 are at best intended uses of the device that fail to distinguish the structural features of the device over prior art.  Thus, the rejection below includes these claims to the extent the claimed device can be used to performed the claimed techniques.
As to claims 1-5, 7-9, 11-12 and 14, WO 2014/144822 A2 teaches two arrays that form channels between each other, one of the arrays comprising electrodes and photoresists, and the reaction microchamber is 20 μm - 200 μm in diameter, and 10 μm - 1000 μm in height (Fig. 16).  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AARON A PRIEST/Primary Examiner, Art Unit 1637